NO.
12-07-00052-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
            
MICHAEL KENNEDY,        §          APPEAL
FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM




            Appellant
Michael Kennedy was indicted for forgery and his bond was set at $20,000.  Appellant filed a motion requesting
reasonable bail, and the trial court reduced Appellant’s bond to $4,000.  Appellant filed a notice of appeal
complaining that the trial court did not reduce the bond to $1000.  In his notice of appeal, Appellant referred
to trial court cause number 28,831, and we included that cause number in our
docketing information.
            Our review
of information provided later by the district clerk’s office revealed that
Appellant’s motion for reasonable bail was docketed as a separate civil
proceeding in the trial court (cause number 3-40455) rather than as a part of
the pending forgery case (cause number 28,831). 
Therefore, Appellant referenced the wrong trial court number in his
notice of appeal.  Moreover, the trial
court did not sign a final order memorializing its reduction of Appellant’s
bond to $4,000.  Consequently, Appellant
attempts to appeal an order that does not exist by referring to a trial court
cause number that does not pertain to the trial court action he complains of.




            On
March 7, 2007, this court notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.1, that the information received in this appeal does not
contain a final judgment or other appealable order.  Appellant was further informed that the
appeal would be dismissed if the information received in the appeal was not
amended on or before April 6, 2007 to show the jurisdiction of this court.  The deadline for amendment has passed, and
Appellant has neither responded to the March 7, 2007 notice or otherwise shown
the jurisdiction of this court.1 
Accordingly, the appeal is dismissed for want of jurisdiction.  See Tex.
R. App. P.37.2, 42.3.
Opinion
delivered April 18, 2007.
Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
                                
 
 
                                                                                
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




1 On
April 13, 2007, we received the clerk’s record in this appeal, which
confirms that trial court cause number 28,831 pertains only to the pending
criminal proceeding.